DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2021 has been entered.

Response to Arguments
Applicant's arguments filed 4/28/2021 have been fully considered but they are not persuasive.
	With respect to applicant’s arguments, specifically those directed to claim 1 and the limitations of identifying a lowest micro-roughness measurement in a minimum discrete sampling region from the plurality of discrete regions on the material, the examiner disagrees.  Insofar as how the “identifying” steps is structurally defines, Table 3 is used by a user to identify a lowest roughness measurement within that table in relationship to a bonding strength.  The examiner suggest further defining the identifying step to overcome the current interpretation, i.e. what structure or criteria is used to identify the data.

	Lastly, with respect to applicant’s arguments, specifically of claims 4 and 10, the examiner respectfully disagrees.  Insofar as how “optimizing…based on compositional characteristics” is structurally defined, i.e. as there are no defined limits or criteria for the optimization structurally defined within the claim, the examiner has taken the position that Dave in [0072] discloses a user, based on microstructure, e.g. compositional characteristics, can be used to adjust the sensor location by the user to provide more accurate measurements, i.e. hence indirectly optimizing quantity, scatter, spacing and size of the regions.  Hence, based on microstructures, the specific sample regions are optimized via changing sensor locations with the expected result of improved measurements. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 4, 6, 7, 9, 10, 13-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basson et al. (2003/0144761) in view of Dave et al. (US 2016/0184893), further in view of Budhe et al. (Effect of surface roughness using difference adhered materials on the adhesive bond strength).

	With respect to claim 1, Basson et al. teaches a method comprising: collecting surface micro-roughness measurements (via 112) of a material (for example wood, metal or the like [0023]); discrete sampling region on the material (i.e. moving the sensor over the material to sense the surface of that material [0028]); analyzing the surface micro-roughness measurements for the discrete sampling region on the material (i.e. via a controller receiving the signals from the sensor); comparing the lowest micro-roughness measurement to a threshold micro-roughness measurement (i.e. comparing the sensed value against a value a rougher/heavier sanding surface [0030]); determining that the lowest micro-roughness measurement is less than the threshold micro- roughness measurement (i.e. roughness is needed); and in response to determining that the lowest micro-roughness measurement is less than the threshold micro-roughness measurement (as set by the user), adjusting a mechanical process (i.e. a sanding process) on the material until micro-roughness measurements for the discrete sampling region is greater than the threshold micro-roughness measurement (by adjusting the sanding process until the desired roughness is achieved [0030].
	Basson remains silent regarding defining the discrete sampling regions, and placing the discrete sampling regions on the material, and identifying a lowest micro-roughness 
	Dave et al. teaches in Fig. 5 defining discrete sampling regions (501) and placing the discrete sampling regions (501) on a material (as seen in Fig. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the method of Basson to include the explicit step of defining sampling regions and placing them on a material, as taught in Dave et al., because such a modification adds in facilitating manufacturing of an object with in suite observations of specific sample regions in a non-destructive manner, [0092-0093]. 
	Basson remains silent regarding identifying a lowest micro-roughness measurement in a minimum discrete sampling region from the plurality of discrete regions on the material.
	 Budhe et al. teaches a similar method that senses roughness a different sample areas (page 3, para. 3), where different surface roughness amounts are determined (table 3, allowing for the lowest roughness to be identified).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to further modify the method of Basson to include the tabling of measurements for identification as taught by Budhe et al. because such steps allow for direct comparison between measurements that ultimately effect adhesive strength, thereby improving the method of Basson by optimizing sanding settings for a desired adhesion strength.
	With respect to claim 7, Basson et al. as modified by Dave et al. and Budhe et al. teaches a computer program product (Fig. 1a of Basson et al. as modified by Dave et al. and Budhe et al.) comprising a computer readable storage medium ([0024] of Dave et al. and Basson et al.) having program code embodied therewith (i.e. preprogrammed as modified by Dave et al. and 
	With respect to claim 14, Basson et al. as modified by Dave et al. and Budhe et al. teaches computer system (Fig. 1a of Basson et al. as modified by Dave et al. and Budhe et al.) comprising one or more processors [0024] of Basson et al., one or more computer readable memories [0024], and one or more computer readable non-transitory storage mediums [0024], and program instructions stored on [0024] at least one of the one or more computer readable non-transitory storage mediums (Fig. 1a Basson et al.) for execution by at least one of the one or more processors (of the CPU) via at least one of the one or more computer readable memories [0024], the stored program instructions executed to perform the method as rejected in claim 1.

	With respect to claims 3 and 9 Basson et al. as modified teaches the method wherein the threshold micro-roughness measurement (performed by the sensor 112) is based upon a known failure roughness (i.e. based on tests performed related to roughness and adhesion strength as taught in Budhe et al.) at which a bond has historically failed due to adhesive separation from the material (as determined during testing as disclosed in Budhe et al.).

	With respect to claims 4, 10, and 17 Basson et al. as modified by Dave et al. teaches the method comprising optimizing (via a user during testing) a quantity, scatter, spacing, and size of the discrete sampling regions (S803 of Dave et al) based on compositional characteristics of the material [0072] of Dave et al..



	With respect to claims 13 and 20, Basson et al. as modified teaches the method wherein the program instructions are provided as a service [0024] of Basson et al. in a cloud environment (i.e. as seen in Fig. 1a).

With respect to claim 15, Basson et al. as modified wherein the material is a first material and wherein the method further comprises: bonding the first material to a second material (i.e. via an additive manufacturing process, as taught in Dave et al, where a material is added to another material, and the sensing is occurring during the manufacturing process).

With respect to claim 16, Basson et al. as modified teaches the method capable of being applied to the first material being a ceramic base on a heat sink, and wherein the second material is a thermal interface material that interfaces between the heat sink and a computer chip, as the method steps define a process to be performed on the claimed materials, not the production of 

With respect to claim 17, Basson et al. as modified teaches the method wherein the first material is capable of being surface that is being prepared for being coated with paint, and wherein the second material is the paint, as the method steps define a process to be performed on the claimed materials, not the production of these claimed materials.  Therefore, insofar as what is structurally recited defining the method steps, Basson et al. as modified is capable of collecting data from these materials, defining, regions, placing regions, identifying, comparing, determining, and adjusting mechanical processes on these materials, as the claimed materials do not further define these steps over the prior art.

With respect to claim 19, Basson et al. as modified teaches all that is claimed in the rejection of claim 1, but remains silent regarding the method wherein each of discrete sampling regions on the material is less than 10 microns by 10 microns in size.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify David et al. such that each of discrete sampling regions on the material is less than 10 microns by 10 microns in size, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
.

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basson et al. (2003/0144761) in view of Dave et al. (US 2016/0184893) and Budhe et al. (Effect of surface roughness using difference adhered materials on the adhesive bond strength), as applied to claims 1 and 7further in view of Kasahara et al. (2018/0171135).

	With respect to claims 2 and 8, Basson et al. teaches all that is claimed in the above rejection of claims 1 and 7, but remains silent regarding the surface micro-roughness measurements of the material are collected using a magnification between 50x and 150x.
	Kasahara et al. teaches a surface roughness sensor using a magnification of 50.  Because both Basson et al. and Kasahara et al. teach sensors for sensing surface roughness, it would have been obvious to one of ordinary skill in the art before the effective filing of the invention to substitute the sensor in Basson et al. with the sensor in Kasahara to achieve the predictable results of sensing a surface roughness.  Such a modification ensures an appropriate magnification to achieve a desired depiction of the surface of the material.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basson et al. (2003/0144761) Dave et al. (US 2016/0184893) and Budhe et al. (Effect of surface roughness using difference adhered materials on the adhesive bond strength), as applied to claim 1, further in view of Mori (2016/0286653).

	With respect to claim 5, Basson et al. as modified all that is claimed in the above rejection of claim 1 but remain silent regarding further comprising: applying, by one or more processors, a cutoff filter to the surface micro-roughness measurements of the material in order to remove waviness measurements of the material from the surface micro-roughness measurements of the material.
	Mori teaches a similar method that includes applying, by one or more processors (as indirectly taught in [0393]), a cutoff filter to the surface micro-roughness measurements of the material in order to remove (i.e. which is interpreted as an intended result, where the applied filter is capable of achieving) waviness measurements of the material from the surface micro-roughness measurements of the material.
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the controller of Basson et al. to include the processor and filter control logic taught by Mori to filter the measurements of Basson et al. because Mori teaches the filter allows for unwanted data to be removed to achieve an accurate roughness curve from the measured values [0393], thereby improving the overall accuracy of Basson et al..

Allowable Subject Matter
Claims 11, 12, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vadakke Matham et al. (2018/0286058) which discloses a measurement system (301) for determining surface roughness where the total number of regions identified and the number of pixels in the largest region are then evaluated, each of which correlate with surface roughness. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/MATTHEW G MARINI/Primary Examiner, Art Unit 2853